DETAILED ACTION
	This action is in response to application filed on October 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on October 26, 2021 have been considered by the examiner.

Drawings
	The drawings were received on October 26, 2021.  These drawings are accepted.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 21 is allowable among other elements and details, but for at least the reason “poll a switch gear positioned on a power distribution trailer that is associated with the controller, wherein a polling signal polled by the controller to the switch gear associated 
Claim 31 is allowable among other elements and details, but for at least the reason “polling by a controller a switch gear positioned on a power distribution trailer that is associated with the controller, wherein a polling signal polled by the controller to the switch gear associated with the controller provides a plurality of operation parameters associated with an operation fracking system to the controller”.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiegman et al (US 2016/0195082) deals with the techniques  for efficient operation of a plurality of motor driven pumps powered by one or more prime movers, Sanborn et al (US 2013/0306322) deals with an electric motor-driven pumping sub-system, configured to pump a pressurized fracturing fluid into at least one wellbore, under high pressure conditions sufficient to increase the downhole pressure of the wellbore, to exceed that of the fracture gradient of the solid matter surrounding the wellbore, and Mebene, III et al (US 2012/0217067) deals with a method for drilling a borehole in an earthen formation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846